Peb Ctjbiam.
It appears from the agreed state of the case that a man named Sullivan owned shares of stock in the defendant building and loan association. He gave notice on July 23d, 1928, that he desired to obtain the withdrawal value of his shares. Leave so to do was granted and a check was made out to his order, which remained in the possession of the attorney for the association until November 17th, 1928. The by-laws state that after notice of withdrawal shares are non-assignable.
On September 27th, 1928, Sullivan assigned to the plaintiff, Deibert, his right to the money clue from any shares which he might have in the defendant company. Notice of this assignment was presently given to the association, but subsequent thereto the sheriff of Camden county levied upon the cheek and the proceeds thereof were paid to one of Sullivan’s judgment creditors on endorsement of the sheriff.
*172The District Court gave judgment to Sullivan’s assignee. In this we think there was no error. The assignment was of money due, and was perfected by notice long before there was.a levy by the sheriff.
It is urged here that the suit was prematurely brought under Pamph. L. 1925, ch. 65. Our examination of the record does not indicate that this point was raised below. The judgment of the District Court was predicated on the bare legal proposition that the assignment of the money due was perfected before levy, and that hence the assignee was protected. In this there was no error.'